 1   BOIES SCHILLER FLEXNER LLP
     RICHARD J. POCKER, ESQ.
 2   Nevada Bar No. 3568
 3   300 South Fourth Street, Suite 800
     Las Vegas, Nevada 89101
 4   Telephone (702) 382-7300
     Email: rpocker@bsfllp.com
 5
 6   Attorneys for Defendant
      THIEN DINH LE
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                  FOR THE DISTRICT OF NEVADA
10
11
     UNITED STATES OF AMERICA,                    )
12                                                )
                           Plaintiff,             )       Case No.: 2:18-cr-00322-APG-BNW
13                                                )
     v.                                           )
14
                                                  )
15   THIEN DINH LE,                               )
                                                  )
16                         Defendant.             )
17                                                )

18
            STIPULATION AND ORDER TO CONTINUE SENTENCING HEARING
19                              (Second Request)
20          IT IS HEREBY STIPULATED AND AGREED, by and between Defendant THIEN
21   LE, by and through his attorney (Richard J. Pocker, Esq. of the law firm of Boies Schiller
22   Flexner LLP), and the Plaintiff UNITED STATES OF AMERICA (hereinafter, “the
23   Government”), by and through its attorney (Assistant United States Attorney Kevin Schiff,
24   Esq.), that the Sentencing Hearing in the present case be continued to a date not more than sixty
25   (60) days from the present date set for sentencing, April 22, 2020.
26          This Stipulation is entered into for the following reasons:
27          1.      The present case is currently set for sentencing on April 22, 2020. The present
28   sentencing date was set in the Court’s Minute Order of March 31, 2020 (ECF No. 77),


                                                      1
 1   advancing the sentencing hearing from April 27, 2020. The Presentence Investigation Report
 2   was disclosed on December 6, 2019, in anticipation of the prior February 4 th sentencing
 3   hearing. Objections to the Presentence Investigation Report were filed on January 14, 2020, in
 4   accordance with the Court’s order approving a stipulation between the parties. The United
 5   States Probation Officer issued a revised Presentence Investigation Report on January 16, 2020.
 6          2.      Given the recommendations of the Presentence Investigation Report, and given
 7   the unanticipated complexity of some of the differences between the parties as to calculation of
 8   the appropriate Sentencing Guideline range for the present case and the applicability of the
 9   statutory “Safety Valve” provisions to Defendant LE’s situation, an extension of the sentencing
10   date is hereby requested to and including a date no later than sixty (60) days after April 22,
11   2020. As the Court is painfully aware, the COVID 19 public health crisis continues to have a
12   devastating impact on American society, the world economy, and the functions of the courts.
13   In the Court’s Minute Order of March 31, 2020, advancing Defendant LE’s sentencing to April
14   22, 2020, the Court made clear that any proceeding going forward on that date would be a
15   video or teleconferencing event, and that a critical hearing such as the sentencing of Defendant
16   LE would require that he consent to proceeding in that manner, as opposed to an in-person
17   hearing in the court room. Given the importance of the imposition of sentence, Defendant LE
18   declines to consent to a video or telephonic sentencing proceeding. He instead desires that his
19   sentencing hearing be continued and postponed to a date and time upon which he can be
20   physically present in the court room to personally advocate and provide information in
21   extenuation and mitigation.
22          3.      In addition to the unresolved objections to the Presentence Investigation Report,
23   Defendant LE intends to file a Sentencing Memorandum to assist the Court in determining the
24   appropriate sentence to impose. The Government also contemplates filing a memorandum
25   setting forth its sentencing arguments, or other suitable pre-sentencing filings. The parties
26   contemplate that the sentencing memoranda will be on file 14 days prior to the date of the new
27   sentencing hearing.
28


                                                      2
 1          4.      Defendant LE is presently detained pending sentencing, and does not object to
 2   this extension and continuance given the importance of resolving differences between the U.S.
 3   Probation office, the Government and Defendant LE regarding “safety valve eligibility” and
 4   other Sentencing Guidelines issues. In fact, granting the present Stipulation will enable him to
 5   more adequately prepare for what is anticipated to be a potentially complicated sentencing
 6   hearing.
 7          5.      The additional time requested herein is not sought for purpose of delay, but
 8   merely to allow counsel sufficient time within which to complete efforts relevant to making
 9   their respective sentencing presentations in person before the Court, in this unexpectedly
10   complicated case. The requested extension, in light of the April 22, 2020 sentencing date, will
11   insure that the parties’ preparation is not adversely affected as to disposition of objections to
12   the Presentence Investigation Report and other matters to be addressed at the sentencing
13   hearing.
14          6.      This is the second request to continue the sentencing hearing in the present case.
15          DATED this 8th day of April, 2020.
16   BOIES SCHILLER FLEXNER LLP                             NICHOLAS A. TRUTANICH
                                                            United States Attorney
17
18   By: /s/ Richard J. Pocker                              By: /s/ Kevin Schiff
        RICHARD J. POCKER, ESQ.                                KEVIN SCHIFF, ESQ.
19      Counsel for Thien Dinh Le                              Assistant United States Attorney
20
21
                                                  ORDER
22
            Based on the pending Stipulation of counsel, and good cause appearing,
23
     IT IS HEREBY ORDERED THAT the sentencing hearing in the present case be
24
     continued to July 21, 2020 at 10:00 a.m. in courtroom 6C.
25
                                                    DATED this 9th day of April, 2020.
26
27
                                                    ____________________________________
28                                                  UNITED STATES DISTRICT JUDGE


                                                      3
